Per Curiam.
On the evidence presented upon a trial in the court below without a jury findings of fact were made, and judgment ordered in plaintiff’s favor for the amount in controversy. The alleged error on appeal is that the evidence was insufficient to sustain the findings. The evidence was not very clear, and, perhaps, not very convincing, but from an examination we are of the opinion that there was enough to justify the findings of fact as made by the trial, trial court.
Order refusing a new trial affirmed.
{Opinion published 53 N. W. Rep. 547.)